18-12341-smb   Doc 129-4 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit C -
                       to the Proof of Claim Pg 1 of 25
18-12341-smb   Doc 129-4 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit C -
                       to the Proof of Claim Pg 2 of 25
18-12341-smb   Doc 129-4 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit C -
                       to the Proof of Claim Pg 3 of 25
18-12341-smb   Doc 129-4 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit C -
                       to the Proof of Claim Pg 4 of 25
18-12341-smb   Doc 129-4 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit C -
                       to the Proof of Claim Pg 5 of 25
18-12341-smb   Doc 129-4 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit C -
                       to the Proof of Claim Pg 6 of 25
18-12341-smb   Doc 129-4 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit C -
                       to the Proof of Claim Pg 7 of 25
18-12341-smb   Doc 129-4 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit C -
                       to the Proof of Claim Pg 8 of 25
18-12341-smb   Doc 129-4 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit C -
                       to the Proof of Claim Pg 9 of 25
18-12341-smb   Doc 129-4 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit C -
                       to the Proof of Claim Pg 10 of 25
18-12341-smb   Doc 129-4 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit C -
                       to the Proof of Claim Pg 11 of 25
18-12341-smb   Doc 129-4 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit C -
                       to the Proof of Claim Pg 12 of 25
18-12341-smb   Doc 129-4 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit C -
                       to the Proof of Claim Pg 13 of 25
18-12341-smb   Doc 129-4 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit C -
                       to the Proof of Claim Pg 14 of 25
18-12341-smb   Doc 129-4 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit C -
                       to the Proof of Claim Pg 15 of 25
18-12341-smb   Doc 129-4 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit C -
                       to the Proof of Claim Pg 16 of 25
18-12341-smb   Doc 129-4 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit C -
                       to the Proof of Claim Pg 17 of 25
18-12341-smb   Doc 129-4 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit C -
                       to the Proof of Claim Pg 18 of 25
18-12341-smb   Doc 129-4 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit C -
                       to the Proof of Claim Pg 19 of 25
18-12341-smb   Doc 129-4 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit C -
                       to the Proof of Claim Pg 20 of 25
18-12341-smb   Doc 129-4 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit C -
                       to the Proof of Claim Pg 21 of 25
18-12341-smb   Doc 129-4 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit C -
                       to the Proof of Claim Pg 22 of 25
18-12341-smb   Doc 129-4 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit C -
                       to the Proof of Claim Pg 23 of 25
18-12341-smb   Doc 129-4 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit C -
                       to the Proof of Claim Pg 24 of 25
18-12341-smb   Doc 129-4 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit C -
                       to the Proof of Claim Pg 25 of 25
